                 Case 18-50555-BLS             Doc 10   Filed 11/05/18       Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DEI"AWARE


In re:

ESSAR STEEL MINNESOTA LLC and                           Chapter   1.L
ESML HOLDINGS INC.,I
                                                        Case No. l6-1L626 (BLS)
                                  Debtors.
                                                        (Jointly Administered)

SC MESABI LITIGATION TRUSTEE.

                                  Plaintiff,

v                                                       Adv. Proc. No. L8-50555 (BLS)

CENTRAL BANK OF INDIA AND EXPORT
IMPORT BANK OF INDIA,

                                  Defendants.           Hearing Date: To Be Determined
                                                        Objections Due: November 1.9, 201.8


    DEFENDANTS CENTRAL BANK OF INDIA AND EXPORT IMPORT BANK OF
             INDIA'S MOTION TO DISMISS THE COMPI,AINT

         Defendants Central Bank of India and Export Import Bank of India (together, the "SC

Iænders"),2 by and through their undersigned counsel, hereby submit this Motion to Dismiss (the

"IVþ¡!on") the Complaint (the "Complaint") filed in the above-captioned adversary proceeding

by the SC Mesabi Litigation Trustee (the "Trustee") as successor-in-interest to Essar                    Steel

Minnesota LLC ("ESML"). By this Motion, the SC lænders seek entry of an order, substantially

intheformattachedheretoas@,dismissingtheComplaintpursuanttoFederalRu1e

12(bX6), made applicable to this adversary proceeding by Bankruptcy Rule 7012.

t Essar Steel Minnesota LLC has changed its name to Mesabi Metallics Company LLC. The last four digits of its
federal taxpayer identification number are 8770. The last four digits of ESML Holdings Inc.'s federal taxpayer
identification number are 8071.
2
 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Opening Brief of
Deþndants Central Bank of India and Export Import Bank of India in Support of Their Motion to Dismiss the
Complaint, filed contemporaneously herewith.



{1115.001-W0052775.}
                 Case 18-50555-BLS            Doc 10         Filed 11/05/18     Page 2 of 3



        The Complaint must be dismissed because the Trustee has not pleaded sufficient facts to

support (i) his claims that the SC lrnders received fraudulent transfers under Bankruptcy Code

section 548 or applicable Minnesota law (the First through Fourth Causes of Action);                       (ii)   his

claim that the SC lænders' security interests are void (the Fifth Cause of Action); or (iv) his

request that the Court equitably subordinate the SC Iænders' claims under Bankruptcy Code

section 510 (the Seventh Cause of Action). In addition, the Trustee's claim for disallowance or

reduction of the SC Lenders' claims under Bankruptcy Code section 502 (the Sixth Cause of

Action) is premature. The reasons in support of this Motion are more fully set forth in the

Opening Brief of Deþndønts Central Bank of India and Export Import Bank of India in Support

of Their Motion to Dismiss the Complaint, filed contemporaneously herewith and incorporated

herein by reference.3




                                 fRemainder of Page Intentionally Left Blank]




3 Pursuant to rule 9013-1(Ð    of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware, the SC Lenders hereby confirm their consent to entry of a final order
by the Bankruptcy Court in connection with this Motion if it is later determined that the Bankruptcy Court, absent
consent of the parties, cannot enter final orders or judgments consistent with Article III of the United States
Constitution.

{111s.001-W005277s.)                                     2
                 Case 18-50555-BLS     Doc 10        Filed 11/05/18     Page 3 of 3



          WHEREFORE, the SC lænders respectfully requests that the Bankruptcy Court: (i) grant

the Motion; (ii) dismiss the Complaint with prejudice and      (iii) grant such other   and further relief

as is   just and proper.


Dated: November 5,2018
           Wilmington, Delaware

                                                                  ru"ru
                                                       Adam G. Landis (No. 3a07)
                                                       Daniel B. Rath (No. 3022)
                                                       Jennifer L. Cree (No.5919)
                                                       919 Market Street, Suite 1800
                                                       Wilmington, DE 19801,
                                                       Telephone: (302) 467 -4400
                                                       Facsimile: (302) 467 -4450
                                                       Email: landis@lrclaw.com
                                                              rath@lrclaw.com
                                                              cree@lrclaw.com

                                                       -and-

                                                       BAILEY DUQUETTE P.C.
                                                       James D. Bailey Qtro hac vice)
                                                       100 Broadway, L0th Floor
                                                       New York, NY 10005
                                                       Telephone : (2L2) 658-1946
                                                       Facsimile: (866) 233-5869
                                                       Email: james@baileyduquette.com

                                                       Counsel for Deþndants Central Bank of
                                                       Indiø ønd Export Import Bank of India




{1115.001-W00s2775.}                            J^
